81 U.S. 116 (1871)
14 Wall. 116
THE BRIDGEPORT.
Supreme Court of United States.

*118 Mr. E.H. Owen, for the appellants.
Mr. D.D. Lord, contra.
Mr. Justice BRADLEY delivered the opinion of the court.
The point where the Margaret Evans was struck by the steamer was over two hundred feet outside of the open *119 channel or passage-way for vessels, and three or four hundred feet from the track which the steamer ought to have pursued. The latter had got that much out of her way in one and a half or two minutes, whilst running not more than five or six hundred feet. It seems almost impossible that she could have gone so far astray in so short a time, with points of observation so near at hand, without great want of skill, or great inattention to the compass and other indicia of course and position. When off the Grand Street ferry her officers must have known nearly her precise position in the river. Her deviation from the channel seems utterly inexcusable. The only excuse which her officers proffer is, that it was so dark they could not see, and they supposed they were far enough off from shore, and far enough advanced, to change their course for rounding the Hook.
An attempt is made, indeed, to throw the blame on the Margaret Evans herself, because she did not have a light, and because she had no anchor watch. The fact is, she had a night watchman on board, and as to a light, we think it is hardly necessary for a vessel lying at a wharf, more than two hundred feet outside of the channel, to anticipate the visit of stray steamboats in the night-time and to make provision for such an exigency. In Culbertson v. Shaw,[*] Mr. Justice McLean states the law to be: "When a boat is anchored in the path of vessels, a light is indispensable; but it is not required where the boat is fastened to the shore, especially at a place set apart for such boats." If it were shown that the local harbor regulations required it, the case might be different. But there is no proof that the harbor regulations of New York required vessels moored at a wharf, out of the track of other vessels, to carry a light; and without an express regulation to that effect the law does not make it incumbent on them to do so. In the case of The Granite State,[] it was shown that the harbor regulations of New York did not make it obligatory on barges moored at a wharf to have either a light or a watch; and the colliding *120 steamer in that case was held liable, though it was so dark that the barge could not be seen till close to her, and though at the time the steamer was seeking to avoid contact with other vessels coming out of their docks. Where the question of fault in a collision lies between a vessel at anchor, or at a wharf, out of the track of other vessels, and not derelict in duty, and a steamer navigating a channel of sufficient width for her to move and stop at pleasure  there being no unusual stress of weather or superior force to drive the latter out of her course  it was held in the case just cited that the fault, under almost any circumstances, would be held to be with the steamer. In this case we see no fault at all in the Margaret Evans. She had a competent night watchman on board, and was entitled to be considered as safe from any collision from vessels navigating the East River.
DECREE AFFIRMED WITH INTEREST AND COSTS.
NOTES
[*]  18 Howard, 584.
[]  3 Wallace, 310.